Laweence, Judge:
The above-enumerated appeals for a reap-praisement present the question of the proper dutiable value of certain airplanes and parts.
The parties hereto have stipulated and agreed to the following facts:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that at the time of exportation and importation of the airplanes and parts involved in the above reappraisement appeals, such or similar merchandise was not freely offered for sale or sold to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in *519the ordinary course of trade, for exportation to the United States for domestic consumption pursuant to Section 402 (c) (d) and (e) of the Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED that cost of production, as defined in Section 402(f) of said act is the proper basis for appraisement and that such value in each case is as follows:
As to Reappraisement No. R58/26236:
Value of each airplane exclusive of engine — English currency £350,000
Included in such value are articles of American origin which are segre-gable and non-dutiable which are marked in red ink on the entry papers, X and B, and articles which are non-segregable and dutiable which are marked in red ink on the entry papers, A, and articles of foreign origin which are dutiable an’d are marked in red ink on the entry papers O.
Not included in such value are engines bearing numbers:
6215 valued at £12812/11/10
6224 valued at £12852/0/6
6255 valued at £12852/0/6, and
6256 valued at £12852/0/6,
Plus £1300 for each engine for
cost of build-up charge.
As to Reappraisement No. R58/26237:
Value of each airplane exclusive of engine — English currency £350,000
Included in such value are articles of American origin which are segregable and non-dutiable which are marked in red ink on the entry papers, X and B, and articles which are non-segregable and dutiable which are marked in red ink on the entry papers, A, and articles of foreign origin which are dutiable and are marked in red ink on the entry papers G.
Not included in such value are engines bearing numbers:
6222 valued at £12833/10/2
6223 valued at £12833/10/2
6225 valued at £12833/10/2, and
6226 valued at £12852/0/6,
Plus £1300 for each engine for
cost of build-up charge.
Upon the record before the court, I find and hold that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930 (19 U.S.C. ,§ 1402(f)), is the proper basis of value for the airplanes and parts in issue and that said value is as set forth in the above-quoted stipulation.
As to any other merchandise, the appeals are dismissed.
Judgment will be issued accordingly.